DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant has incorporated subject matter previously held as allowable into independent form.  Accordingly, the claim is considered allowable.

Allowable Subject Matter
Claims 1 - 13 and 15 - 17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record fails to disclose or reasonably suggest a solid-state imaging device, as required by the instant claim.  Specifically, the prior art of record fails to disclose the limitations: 
at least one first pixel of the first plurality of pixels includes a first pair of sub-pixels beneath a first microlens,
the first pair of sub-pixels is aligned in a first direction,
at least one second pixel of the first plurality of pixels includes a second pair of sub-pixels beneath a second microlens,
the second pair of sub-pixels is aligned in a second direction,
the second direction is perpendicular to the first direction,

each pixel of the at least one first pixel and the at least one second pixel includes a respective photoelectric conversion section for each sub-pixel included in the first pair of sub-pixels and the second pair of sub-pixels,
each electrode of a plurality of electrodes of the plurality of signal processing circuits is around a planar region associated with the respective photoelectric conversion section, and
the plurality of electrodes includes a dummy electrode electrically coupled to ground.
Accordingly, the claim is considered allowable.

Claim 17 is a variant of claim 1 and is similarly considered allowable. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dwight Alex C Tejano whose telephone number is (571)270-7200. The examiner can normally be reached M-F 10AM-6PM with alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Dwight Alex C. Tejano/
Examiner
Art Unit 2698



/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698